TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 10, 2014



                                       NO. 03-13-00082-CV


                              George Thurman Lauret, Appellant

                                                  v.

              Meritage Homes of Texas, LLC d/b/a Monterey Homes, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 30, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court to restore the parties as contemplated by section 17.50(b)(3) of the

Business and Commerce Code, subject to appellee’s right to plead and prove an offset. The

appellee shall pay all costs relating to this appeal, both in this Court and the court below.